                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

JOSEPH BROWN                                                                  PLAINTIFF
ADC #194250

v.                        CASE NO. 4:18-CV-00525 BSM

PULASKI COUNTY REGIONAL
DETENTION FACILITY, et al.                                                 DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 15th day of October 2018.



                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
